Bbaley, J.
"If death results from the injury, the association shall pay the dependents of the employee, wholly dependent upon his earnings for support at the time of the injury, a weekly payment equal to one half his average weekly wages, but not more than ten dollars nor less than four dollars a week, for a period of three hundred weeks from the date of the injury.” St. 1911, c. 751, Part'll, § 6. It was a question.of fact whether the mother and sister of the deceased employee to whose support he had contributed were wholly dependent upon him within the provisions of the statute. Bartley v. Boston & Northern Street Railway, 198 Mass. 163. Potts v. Niddrie & Benhar Coal Co., Limited, [1913] A. C. 531, 538.
The evidence shows that they are residents of Italy, and, hav*501ing become unable by reason of failing eye sight to follow their usual occupations, were forced to rely wholly upon him for the means of subsistence. The insurer, however, contends, that the six or seven cents a day earned by another sister who was a member of the family, and the remittances from time to time to the mother of various sums by an aunt of the decedent were sufficient to take the case out of the statute. But the findings, that the remittances were mere gratuities, and that the pittance earned by the sister was hardly sufficient for her own maintenance and that no part was paid to the dependents who never relied upon either for aid, eliminates those relatives as contributing and dependable sources of support.
It being plain on the facts that during his life the mother and sister had no other source of income except his earnings, they rightly were found to have been wholly dependent upon the employee, and the rulings requested could not be given. Pryce v. Penrikyber Navigation Colliery Co., Limited, [1902] 1 K. B. 221.

Decree affirmed.